Citation Nr: 1234696	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastrointestinal disability, Crohn's Disease.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in April 2010. 

In a statement received in April 2010, the Veteran requested a Decision Review Officer (DRO) hearing.  A June 2010 hearing was scheduled.  However, in a statement received in June 2010, the Veteran's representative notified the VA that the Veteran wished to cancel her hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for tinnitus, Crohn's disease and sarcoidosis.

Regarding her service connection claim for tinnitus, the Veteran reports ringing in her ears while in the military. Specifically, she noticed it while she was on leave and was in a quiet part of the country.  The Board notes that the Veteran is competent to report symptoms of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding her service connection claim for gastrointestinal disability, service treatment records show that she was treated in March 1994 for feeling sick to the stomach; treated for a stomach ache in February 1995; treated for abdominal pain May 1997; and treated for sharp stomach pains and cramping in June 1997.  Post service treatment records show treatment for Crohn's disease and sarcoidosis.

Regarding her remaining claim, service treatment records show that in November 1993, the Veteran confirmed by checking the appropriate boxes of fainting and persistent cough.  Additionally, in February 1994, she was experiencing dry cough.  In an August 1995 medical surveillance/certification examination, the Veteran circled the appropriate response to indicate that she had a personal history of change or loss of vision.  On a September 1997 separation report of medical history, the Veteran checked the appropriate box to indicate a past/current history of headaches.  

With in-service reports and a current claim of tinnitus, and with in-service treatment for symptoms associated with and post service treatment for Crohn's disease and sarcoidosis, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested tinnitus.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.

Is it at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to acoustic trauma during service?

A rationale should be provided.

2.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current gastrointestinal disability, to include Crohn's disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current gastrointestinal disability is causally related to service?

A rationale should be provided.

3.  The Veteran should further be afforded an appropriate VA examination to determine the nature, extent and etiology of any current sarcoidosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current sarcoidosis is causally related to service?

A rationale should be provided.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


